DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 01 2022 have been fully considered but they are not persuasive.
Regarding Remarks, the applicant states that the amendments are supported by Para 83-88 and 93 of the specification.  The examiner disagrees, as explained below.
Regarding Claim Objections, the examiner notes that the amendments have overcome the prior objections to claims 1 and 7.
Regarding Claim Rejections under 35 U.S.C. § 102, the applicant states on Page 10 of the remarks that Takeda does disclose “the at least one SFI field is determined based on a first downlink control information (DCI) payload, the first DCI payload is determined by the wireless communication device based on a second DCI payload, and the second DCI payload is a value configured by the wireless communication node.”  The applicant is correct.  
Regarding the limitation “SFI field is determined based on a first downlink control information (DCI) payload,” while this is not disclosed by Takeda, it would have been known to one of ordinary skill in the art at the time the claimed invention was effectively filed, since it was well known that the Slot Format Indicator (SFI) could be transmitted through a Physical Downlink Control Channel (PDCCH), necessarily using Downlink Control Information (DCI), see for example Jo et. al. (US 20200260417 A1) Para 146 and Nogami et. al. (US 20190150124 A1) Para 156.  
Regarding the limitation “the first DCI payload is determined by the wireless communication device based on a second DCI payload,” the examiners search could not identify art teaching one DCI payload being determined based on another, but the examined was also not able to any part of the specification teaching one DCI payload being determined on the basis of another.
The term “payload” is used at Para 83-88 and 93.  The term “first payload” is used at Para 84 and 87 and the term “second payload” is used at Para 85 and 86.  Para 83 is the only place that states how a payload is determined, “The UE 104 can determine the DCI payload for the GC-PDCCH monitoring occasions according to at least one of the following: a1, a2, SCS1, SCS2, SCS3, and K4,” but nothing in the specification states that these quantities a part of a DCI payload.   Para 84 and 85 states how the Group Common (CG) – Physical Downlink Control Channel (PDCCH) is monitored according the first and second DCI payloads respectively, but do not disclose how the DCI payloads are determined.  Para 87 states that the first DCI payload and the second DCI payload may be the same or different, but does not state that the first DCI payload is determined by the second DCI payload.
As the result of the above, the examiner has rejected the claims under 35 USC § 112 for lack of written description
Regarding the limitation “the second DCI payload is a value configured by the wireless communication node,” this finds support at Para 71 77 79 82 and 83 of the instant specification
For the reason given above, the claims are not yet in condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-7, 11, 39, 40 and 43 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 39, the claims recite “the first DCI payload is determined by the wireless communication device based on a second DCI payload.”  However, the specification does not disclose one Downlink Control Information (DCI) payload being determined based on another DCI payload.  The term “payload” is used at Para 83-88 and 93.  The term “first payload” is used at Para 84 and 87 and the term “second payload” is used at Para 85 and 86.  Para 83 is the only place that states how a payload is determined, “The UE 104 can determine the DCI payload for the GC-PDCCH monitoring occasions according to at least one of the following: a1, a2, SCS1, SCS2, SCS3, and K4,” but nothing in the specification states that these quantities a part of a DCI payload.   Para 84 and 85 states how the Group Common (CG) – Physical Downlink Control Channel (PDCCH) is monitored according the first and second DCI payloads respectively, but do not disclose how the DCI payloads are determined.  Para 87 states that the first DCI payload and the second DCI payload may be the same or different, but does not state that the first DCI payload is determined by the second DCI payload
Regarding Claims 2, 3, 5-7, 11, 40 and 43, the claims are rejected as dependent on a rejected claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             

/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463